Exhibit 10.34 
  
No.: 37132700-2008 ZHI- 0001#
 
Pledge Agreement




























Agricultural Development Bank of China
 
 
 
 

--------------------------------------------------------------------------------

 
 


Pledger (Full Name):                                        Shandong Longkong
Travel Development Co., Ltd
 
Business license No.:                                     3713232800508
 
Legal Representation (Principal):                 ZHANG SHANJIU
 
Address:                                                          west to Yongfu
village, Yaodianzi Town, Yishui County
 
Zip:                                                                  276400
 
Basis Deposit Account and AccountBank:  Yishui Rural Credit Cooperative
 
Tel:                                                                 
0539-2553788          
 
Fax:                                                                
0539-2553952




Pledgee (Full Name):                                     Agricultural
Development Bank of China Junan Branch
 
Legal Representation (Principal):                 SUN ANYUAN
 
Address:                                                         Shiquan Rd.
Junan County
 
Zip:                                                                  276600
 
Tel:                                                                 
0539-7210607




To ensure the debtor's obligations under the contract fixed capital loan
contract No.: 37132700-2008(JUNAN)-0001# (hereinafter referred as "Main
Contract") signed between Junan Tianma Island Tourism developing Co., Ltd
(hereinafter referred as "Debtor")and Pledgee on the date of 14-2-2008 be
carried out completely, to ensure the creditor's right realized, the pledger
hereby agrees to Provide the Guarantee to the Pledgee. To confirm each party's
rights and obligations, both parties hereby reach a contract through
consultation pursuant to Contract Law, Guarantee Law of PRC.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 1: Pledge Type & Amount
 
The main creditor's right guaranteed under this contract means all the debts
claims which the Pledgee obtains from processing the loans under the main
contract between debtor and Pledgee, which loan type is RENMINBI Loan, in the
amount of Forty million Yuan.


Article 2: The Period of Performing Debt Obligations of Debtor
 
The period of performing debt obligations of Debtor shall be 72 months, starting
from the date of 14-3-2008 to 13-3-2014. If the actual performing period under
the main contract is different from above performing period, the one stipulated
in the main contract shall be regarded as the standard.


Article 3: Pledge Guarantee Scope
 
4.1 The pledge guarantee scope under this contract contains of such following
items under the main contract: the loan principal and interest, penalty
interest, compound interest, breach compensation, damage compensation, the cost
to realizing the creditor's right and other payable expenses, including but not
limited to litigation cost, arbitration fees, property preservation, assessment
expenses, auction charge, execution cost, transferring expense, agent fees, etc.


Article 4: Pledged Rights
 
4.1 The Pledger voluntarily pledges the right described in the "Pledge List".
The "Pledge List" is the inalienable part of this contract.
 
4.2 The value of the pledged right in the "Pledge List" shall not be regarded as
the basis of the valuation, it causes no limitation on Pledgee to realize the
pledge right. The final value of the pledged rights shall be determined by the
actual value when the pledge rights are realized.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 5: Power of Pledge Rights
 
The power of the pledge rights under the contract shall cover the co-rights and
the yield of the pledged rights.


Article 6: Pledge Registration
 
6.1 The pledged right under the contract shall be registered or endorsed, the
pledger shall start processing with the relevant authorities with the Pledgee in
15days after the contract is signed.
 
6.2 As required by laws, the pledged right need not a registration, but both
parties voluntarily agree to process it, the Pledger shall start processing with
the relevant authorities with the Pledgee in 15days after the contract is
signed.
 
6.3 Changes on pledge registration items, an amendment is required by laws,
start processing with the relevant authorities with the Pledgee in 15days after
the contract is signed.


Article 7: Hand over the Certificates of Pledged rights
 
7.1 The Pledger shall provide the certificates of pledged rights or other
relevant documents to Pledgee in 10 days after the pledge registration or
endorsement is complete; and the Pledgee shall review it in accordance with the
"Pledge List", issue the receipt to the Pledger.
 
7.2 As required by laws, the pledged right need not a registration, The Pledger
shall provide the certificates of pledged rights or other relevant documents to
Pledgee on the date of the contract is signed; and the Pledgee shall review it
in accordance with the "Pledge List", issue the receipt to the Pledger.
 
7.3 The debt term under the main contract is due, and the Pledger fulfills the
repaying obligation, or the Pledger repays the debt under the guaranteed main
contract in advance, the Pledgee shall return the above mentioned certificate
and relevant documents to the Pledger.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 8: Keeping the Certificate of Pledged rights
 
8.1 The pledge shall keep the certificate of pledged rights and relevant
document in a good manner; the above certificate and documents incurs damage or
missing caused by the Pledgee's keeping faults, the Pledgee shall provide the
Pledger a relevant compensation to recover the cost for re-processing the above
certificate and documents.
 
8.2 It is not the Pledgee's fault, which may cause the value of the pledged
rights decreasing, and it would affect the Pledgee to realize the Pledge rights,
in such event, the Pledgee has the right to require Pledger to provide another
relevant guarantee; the Pledger refuses to do so, the Pledgee has the right to
sale or dispose the pledged right by auction; the money obtains from above
actions, shall be paid the debt under the guaranteed main contract or withdrawn
from a third party engaged by both parties, the cost shall be on Pledger's
shoulder.
 
8.3 without Pledgee's consent in writing, the Pledger shall not dispose the
pledged rights under the contract in a way of bestowal, transferring or other
method. if such consent in writing obtained from Pledger agrees, the money
obtained from the disposal of Pledged rights shall be paid the main debt, or
deposit it in the account pointed by the Pledgee, as to securing the debt under
the main contract.
 
8.4 with a written consent from Pledgee, the Pledger may transfer the stock
under the contract. the money obtained from the transaction shall be paid the
debt under the guaranteed main contract or withdrawn from a third party engaged
by both parties, the cost shall be on Pledger's shoulder.
 
8.5 with a written consent from Pledgee, the Pledger may transfer the exclusive
trade mark using right, patent right, property right among copyright. The money
obtained from the transaction shall be paid the debt under the guaranteed main
contract or withdrawn from a third party engaged by both parties, the cost shall
be on Pledger's shoulder.
 
8.6 The due date or the date of delivery of valuable securities, storage bills,
bill of lading and etc is prior to the expiration date of the debt term under
the main contract, the Pledgee may cash above bills or take delivery of goods
before the expiration date, and Pledgee has the right to use the money obtained
from above actions to pay the debt under the guaranteed main contract or
withdrawn from a third party engaged by both parties, the cost shall be on
Pledger's shoulder.
 
8.7 The Pledgee has the right to take the yield of the Pledged rights, the cost
to collect the yield shall be deduct from above yield.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 9: Realizing the Pledge Right
 
9.1 The debt term under the main contract expires, the debtor fails to repay the
principal and interest of the debt or other expenses, in such event, the Pledgee
has the right to dispose the Pledged Rights by sales or auctions, the money
obtained from such action shall be paid the debt.; or discount the Pledge Rights
to pay against the debt under the main contract.
 
9.2 The Pledgee terminated the contract under the contract or as required by
laws and regulations, or withdraw back the main loan pursuant to the stipulation
under the main contract, the Pledgee is not repaid, in such event, the Pledgee
has the right to dispose the Pledge by sales or by auctions, the money obtained
from such action shall be paid the debt.; or discount the Pledge Rights to pay
against the debt under the main contract.
 
9.3 The money obtained from disposal of Pledge exceeds the total amount of debt
and all incurred expenses, the rest of the money shall belong to the Pledgee.
 
9.4 During disposal of the Pledge by the Pledgee, the Pledger shall provide
necessary assistance, and cause no disturbance.


Article 10: Representations and Warranties of Pledger
 
10.1 Acknowledges all clause of the main contract, voluntarily Provides the
Pledge Guarantee for the debtor, the representations in this contract is true.
 
10.2 The Pledger is the manager of the Pledge with a complete, valid legal
authorization, no dispute related to ownership and managing right on above
Pledge, it is qualified to pledge without any limitation, and shall not cause
any influence on Pledgee to realize the Pledge Rights.
 
10.3 The main contract is a "bank bill acceptance agreement", the Pledger shall
ensure that any dispute rising among the debtor and holder of the acceptance
bills and endorser and other parties, shall cause no affect on the Pledger
bearing the guarantee obligations to Pladgee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.4 Pledger incurs such following events, shall inform the Pledgee in writing
in time:
 
10.4.1 changes on business operating system, including but not limited to,
contract business, leasing, combination, merger (or acquisition), splitting,
stock reform, joint venture, transferring assets.
 
10.4.2 involved into a material economic dispute, business suspension, applying
(being applied) for a bankruptcy, being applied for dismissing, suspended to
reform, registration cancelled, business license withdrawn, corporate cancelled,
Changes on business name, address, legal representative, contact telephone, in
such event, the Pledger shall inform the Pledgee in 5 days after the event
occurs.
 
10.5 Within the valid period of the contract, the Pledgee transfers the debt
claim under the contract to a third party; the Pledger shall still bear the
joint guarantee obligation under the Pledge guarantee scope.
 
10.6 The Pledge Rights incurs trespass or may incurs trespass, the Pledger shall
inform in time and assist Pledgee to Prevent from the trespass.
 
10.7 To amend the main contract between the Pledgee and the debtor through
consultations, except the extension or raising the amount, the consent from
Pledger is not needed; the Pledger shall still bear the joint guarantee
obligation under the Pledge guarantee scope.
 
10.8 To bear such relevant expenses, including but not limited to all the costs
and expenses of, attorney, authentication, notarization, assessment,
registration, transferring, keeping, litigation, etc.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 11: Breach of Faith
 
11.1 The contract becomes effective, the Pledgee and the Pledgee shall carry out
the obligations stipulated under this contract. any party fails to fulfill or
partly fulfill the obligations under the contract, shall take the relevant
breach responsibility, an provide the compensation to another party to recover
the losses.
 
11.2 Pledger makes false statements under the Item10.1, 10.2, and causes losses
to Pledgee, shall bear the compensation responsibility.
 
11.3 It is not Pledgee's fault which causes the contract invalid, the Pledger
shall provide the compensation to the Pledgee under the Pledge guarantee scope
of this contract.


Article 12: Effectiveness, Amendment and Termination
 
12.1 This contract shall be set up after it is signed and sealed by both
parties; become effective on the date when the Certificates is handed over to
Pledgee; if a pledge registration in required, the contract shall become
effective on the date of registration.
 
12.2 The contract becomes effectives, except stipulated by another agreement,
any party shall not amend or terminate the contract; if the above amendment or
termination is needed, a notice in writing shall be provide to another party,
both parties shall reach a written agreement through consultations.


Article 13: Dispute Settlement
 
13.1 Any dispute rising out during the contract performing, shall be resolved
through consultations between both parties; failing on consultation, the
following Item 13.1.1 shall be selected to carry out:
 
13.1.1 Submit it to the Court locating where the Pledgee located
 
13.1.2 Submit it to ____ arbitration association (in the place of ____),
pursuant to the current arbitration rules.
 
13.2 During the period of arbitration, the articles non-related to the dispute
shall be performed as schedule.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 14: Other Provisions
 
14.1 _________________________________________________
 
14.2 _________________________________________________
 
14.3 _________________________________________________


Article 15: Appendix
 
15.1 Except another stipulation, any notice between both parties shall be
provided in writing; any TELEX, telegraph or post mail sent by Pledgee to
Pledger, it shall be regarded as delivered as it sent out by post office.
 
15.2 This contract is made out in 3 duplicates, each for the Pledgee, the
Pledger and the Debtor with the same legal effect.


Article 16: Special Note
 
The Pledgee hereby reminds the Pledger to completely, accurately understand the
meaning of each article under the contract and the legal result which would
finally causes; also, the Pledgee has made the expansion to relevant articles.
Both parties have no argument on each article under the contract.


Pledger
(seal):                                                                   
Shandong Longkong Travel Development Co., Ltd (sealed)
 
Legal Representative (Principal) or Authorized Proxy: /s/ ZHANG SHANJIU
Date: 14-3-2008




Pledgee
(seal):                                                                  
Agricultural Development Bank of China Junan Country Branch (sealed)
 
Legal Representative (Principal) or Authorized Proxy: /s/ SUN ANYUAN
 
Date:                                                                                
14-3-2008










 
 

--------------------------------------------------------------------------------

 

 


The following document of title has been examined by Pledgee and Pledger and
confirmed it accuracy
The Pledge List is the attachment of the contract "Contract of Pledge Right"
No.: 37132700-2008 ZHI-0001#


Pledge List
Title or Certificate of title
Certificate No.
Unit
Period of the Pledge
Pledge acceptance date
Total value
Valuation
(Renminbi
Yuan)
Certificate Issuer
Debtor of Pledge
Remark
Permit of Charging
37280543002
  1
29-10-2007 to 30-6-2008
NULL
NULL
91.4051 Million Yuan
Yishui commodity prices check center
NULL
NULL

 
Pledger (seal):  Shandong longkong Travel Development Co., Ltd  (sealed)
Legal Representative (Principal) or Authorized Proxy: /s/ Zhang Shangjiu
Date: 14-3-2008
Pledgee (seal): Agriculture Development Bank of China Yishui Branch  (sealed)
Legal Representative (Principal) or Authorized Proxy: /s/ Sun Anyuan
Date: 14-3-2008


